       Case 2:21-cv-00199-LMA-DPC Document 46 Filed 08/19/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

 TIFFANIE TEDESCO                                       *                     CIVIL ACTION

 VERSUS                                                 *                     NO. 21-cv-00199

 PEARSON EDUCATION, INC., ET AL.                        *                     SECTION “I” (2)



                                                     ORDER

         In accordance with the May 3, 2021 Scheduling Order (ECF No. 17),

         IT IS ORDERED that a Settlement Conference is scheduled for FRIDAY,

SEPTEMBER 3, 2021, at 9:00 a.m., before Magistrate Judge Donna Phillips Currault. At least

ten days before the settlement conference, Plaintiff(s) must make a settlement demand, and

Defendant(s) shall respond to that demand no later than one week before the conference.

         At least two (2) full business days before the conference, each party shall provide a

confidential, concise position letter or memorandum no longer than four (4) pages double-spaced,

including the case number and case name, outlining the settlement position of the party and the

evidence the party expects to produce at trial. For the Court and parties to be successful in the

limited time provided for this conference, the confidential statement should provide the Court with

a clear understanding of your and your client’s actual evaluation of the case and an idea of where

you believe the case should settle.1                    The statement should be emailed to eFile-

Currault@laed.uscourts.gov.




1
  The Court’s settlement conferences are generally scheduled for 2-3 hours and may be one of two or three such
sessions in a given day. Consequently, lengthy joint sessions, opening statements or presentations typical of private
mediations ordinarily do not take place. That is one purpose of the confidential settlement statement. Counsel are
also advised – and should advise their client(s) – that during the conference, they should expect that the Court will
devote substantial time to separate caucuses with each party including discussions with only counsel.
       Case 2:21-cv-00199-LMA-DPC Document 46 Filed 08/19/21 Page 2 of 2




        Before the Settlement Conference, the parties are to negotiate and make a good faith effort

to settle the case without the involvement of the court. Specific proposals and counter proposals

shall be made. It is the duty of the parties to notify my Chambers if this case is continued, settled,

or otherwise disposed of prior to the date of the scheduled settlement conference in the event that

removal of the matter from the court’s docket is appropriate.

        This settlement conference will be conducted via video-conference. 2 Participation of

parties in addition to counsel increases the efficiency and effectiveness of the Settlement

Conference.        Therefore, counsel must instruct their clients to be present on the

videoconference at the start of the conference.

                                       19th day of August, 2021.
        New Orleans, Louisiana, this _________



                                                              ___________________________________
                                                                  DONNA PHILLIPS CURRAULT
                                                              UNITED STATES MAGISTRATE JUDGE


CLERK TO NOTIFY:
HON. LANCE M. AFRICK




2
  A log-in invitation for the video conference will be emailed to counsel shortly before the scheduled conference.
Participants are reminded of requirements of our Local Rules with respect to proper attire in the courtroom. They are
to abide by those requirements even when participating via video conference. Participants are further reminded of the
general prohibition against photographing, recording, or rebroadcasting of court proceeding which likewise apply to
proceedings conducted over video conference. Violations of these prohibitions may result in sanctions, as deemed
necessary or appropriate.
